Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 1 of 33 PageID #: 417
                                                                               SUNTRUST CENTER
                                                                               200 SOUTH ORANGE
                                                                               AVENUE
                                                                               SUITE 2900
                                                                               ORLANDO, FLORIDA 32801
                                                                               PHONE: 407.422.6600
                                                                               FAX: 407.841.0325

  Hal K. Litchford, Shareholder
  Direct Dial: 407-367-5401                                                    www.bakerdonelson.com
  E-Mail:hlitchford@bakerdonelson.com



                                          October 26, 2018

 Via ECF

 Honorable William F. Kuntz, II
 225 Cadman Plaza East
 Brooklyn, New York 11201

         Re:       BioPlus Specialty Pharmacy Services, Inc. v. B.O.P., Inc.
                   Case No. 18-cv-3370

 Dear Judge Kuntz:

        Our firm represents Plaintiff BioPlus Specialty Pharmacy Services, Inc. in the above
 referenced matter. We write pursuant to Your Honor’s Individual Motion Practices and Rules,
 Rule 3.B.1.(v), to request a pre-motion conference to address Plaintiff’s proposed motion to
 amend the Complaint.

        On June 6 2018, Plaintiff filed its Complaint against Defendant (ECF No. 1) alleging
 claims for (i) Trademark Infringement in violation of 15 U.S.C. § 1125(a), and (ii) False
 Designation of Origin in violation of 15 U.S.C. §1125(a) of Plaintiff’s BIOPLUS Mark.

         The Complaint named B.O.P, Inc. as the Defendant. This entity was originally
 incorporated under the name Bio Plus Pharmacy, Inc. It changed its name to B.O.P., Inc. in 2011
 in response to Plaintiff’s original cease and desist letter. On July 16, 2018, after commencement
 of this lawsuit, Defendant inexplicably changed its corporate name with the State of New York
 back to "Bio Plus Pharmacy, Inc." A copy of Defendant's State of New York business
 registration information is enclosed herewith as Exhibit A. The proposed Amended Complaint
 identifies Defendant in its new formal corporate name.

         The original Complaint relied on statutory rights and presumptions derived from
 Plaintiff’s U.S. Trademark Registration No. 2,329,227 (the “'227 Registration”) and the ensuing
 affidavit of incontestability. During discovery, a potential defect in the '227 Registration
 surfaced. Because of the passage of time -- over 20 years -- Plaintiff and its counsel have been
 unable to confirm or refute this possible defect after thorough and diligent investigation. As a
 result, Plaintiff is also seeking permission from this Court to amend its claims in the Complaint
 to the extent they rely on the '227 Registration and affidavit of incontestability. Plaintiff's
 proposed Amended Complaint continues to assert the same claims for Trademark Infringement
 in violation of 15 U.S.C. § 1125(a), and False Designation of Origin in violation of 15 U.S.C.
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 2 of 33 PageID #: 418
 Honorable William F. Kuntz
 October 26, 2018
 Page 2


 §1125(a), but now, out of an abundance of caution, relies solely upon Plaintiff's well-established
 common law trademark rights to the BIOPLUS Mark by way of the Mark's
 distinctiveness/secondary meaning, Plaintiff's continuous use of the BioPlus name since 1998,
 and Plaintiff's priority over Defendant's later-in-time use of the name.

        Enclosed herewith as Exhibit B is a copy of Plaintiff's proposed Amended Complaint.
 Enclosed herewith as Exhibit C is a redline comparison of Plaintiff's Complaint and Plaintiff's
 proposed Amended Complaint.

         Plaintiff's counsel has attempted to confer with counsel for Defendant regarding
 Plaintiff's request to amend its Complaint. Despite good faith efforts, counsel have been unable
 to confer.

        Based on the foregoing, Plaintiff requests a pre-motion conference to address its
 proposed motion to amend, or for permission from this Court to file its proposed amended
 complaint.

                                                     Respectfully,


                                                     /s/ Hal K. Litchford
                                                     Hal K. Litchford
 HKL/rg

 Enclosures

 cc:    David Hoffman, Esq.
        Jura C. Zibas, Esq.
        Stephen J. Barrett, Esq.
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 3 of 33 PageID #: 419




                           Exhibit A
0123423105Case 1:18-cv-03370-WFK-ST          Document 30 67898
ÿ710/26/18
                                                          Filed     897  Page 4 of 33 PageID #: 420




 89:ÿ<=>?@AB=CAÿDEÿ:A?A=
 ÿ
 <GHGIGDCÿDEÿJD@>D@?AGDCI
 ÿ
 KCAGALÿMCED@B?AGDC
 NOPÿQRSTUVWXQTRÿYTRXWQRPZÿQRÿXOQ[ÿZWXW\W[PÿQ[ÿY]UUPRXÿXOUT]^Oÿ_YXT\PUÿ`abÿ`cdef
                              gPhPYXPZÿiRXQXjÿkWVPlÿmn_ÿopqgÿorstusvwbÿnkvf
                                         gPhPYXPZÿiRXQXjÿgXWX][ÿnRSTUVWXQTR
                       Jx@@=CAÿKCAGALÿ8?B=ymn_ÿopqgÿorstusvwbÿnkvf
                             <z:ÿM<ÿ{y |dc}||}
                     MCGAG?~ÿ<z:ÿG~GCÿ<?A=ygioNiumitÿ`bÿ`cc
                               JDxCALy qiikg
                            x@GIGAGDCy kiÿw_t
                            KCAGALÿL>=y _uigNnvÿmqgnkiggÿv_to_tsNn_k
                      Jx@@=CAÿKCAGALÿ:A?AxIysvNni
                                                            ÿ
                                        gPhPYXPZÿiRXQXjÿsZZUP[[ÿnRSTUVWXQTR
          <z:ÿ@D=IIÿ@=IIÿADÿGÿ<z:ÿG~~ÿB?G~ÿ>@D=IIÿGEÿ?=>A=ÿDCÿ=?~EÿDEÿA=ÿ=CAGAL
          mn_ÿopqgÿorstusvwbÿnkvfÿ
          d|ac`ÿt__giipNÿsikqiÿ
          pqgrnkbÿkiÿw_tbÿdd|a
                                                 =GIA=@=ÿ=CA
          k_ki
                                                            ÿ
                               NOQ[ÿTSSQYPÿZTP[ÿRTXÿUPYTUZÿQRSTUVWXQTRÿUP^WUZQR^ÿXOP
                                  RWVP[ÿWRZÿWZZUP[[P[ÿTSÿTSSQYPU[bÿ[OWUPOThZPU[ÿTU
                                ZQUPYXTU[ÿTSÿRTRUTSP[[QTRWhÿYTUTUWXQTR[ÿPYPXÿXOP
                                YOQPSÿPPY]XQPÿTSSQYPUbÿQSÿUTQZPZbÿOQYOÿT]hZÿ\P
                             hQ[XPZÿW\TPfÿoUTSP[[QTRWhÿYTUTUWXQTR[ÿV][XÿQRYh]ZPÿXOP
                             RWVP[ÿWRZÿWZZUP[[P[ÿTSÿXOPÿQRQXQWhÿTSSQYPU[bÿZQUPYXTU[b
                                     WRZÿ[OWUPOThZPU[ÿQRÿXOPÿQRQXQWhÿYPUXQSQYWXPÿTS
                             QRYTUTUWXQTRbÿOTPPUÿXOQ[ÿQRSTUVWXQTRÿQ[ÿRTXÿUPYTUZPZ
                                    WRZÿTRhjÿWWQhW\hPÿ\jÿQPQR^ÿXOPÿYPUXQSQYWXPf
                                                :ADÿMCED@B?AGDC
88228317
292!"#$%6&#!'6())*(+"#,&)"(-8.7/+01&2235640+02&3313+&014!&503+0654!00&0!647 023
0123423105Case 1:18-cv-03370-WFK-ST          Document 30 67898
ÿ710/26/18
                                                          Filed     897  Page 5 of 33 PageID #: 421
                                  8ÿ:;ÿ<=>?@ABCD@ÿ:;ÿ<E:FGHÿI>JK@ÿD@?ÿ<=>?@
                                  LMM           NOÿQRSÿTRUVW
                        XYZO[\ÿ]^_OS`RZ]O^ÿ]aÿRbbU][RcUWÿZOÿdO`WaZ][ÿcVa]^Waaÿ[OSbOSRZ]O^ae
                                                    f>g@ÿhiAE:?C
                             jiJiklÿm>E@ f>g@ÿBCD@                  nkEiECÿf>g@
                            opqÿLrsÿLMtuv[ZVRU wxyÿQqpYÿQzv{|v}~sÿxN}e
                            }ÿtsÿLMttv[ZVRU weyeQeÿQzv{|v}~sÿxN}e
                            YQÿLsÿLMMv[ZVRU wxyÿQqpYÿQzv{|v}~sÿxN}e
   vÿjiFEiEi:KAÿ^R`Wÿ`VaZÿcWÿVaWdÿW^ÿZWÿFEK>Jÿ^R`WÿO_ÿRÿ_OSW]^ÿW^Z]Zÿ]aÿV^RR]URcUWÿ_OSÿVaWÿ]^ÿNWÿ~OS\
    YZRZWeÿWÿW^Z]Zÿ`VaZÿVaWÿZWÿ_][Z]Z]OVaÿ^R`WÿW^ÿ[O^dV[Z]^ÿ]ZaÿR[Z]]Z]WaÿOSÿcVa]^Waaÿ]^ÿNWÿ~OS\ÿYZRZWe
                   NyÿNWÿ~OS\ÿYZRZWÿdOWaÿ^OZÿ]aaVWÿOSR^]RZ]O^RUÿ]dW^Z]_][RZ]O^ÿ^V`cWSaeÿÿ
                                                           ÿ
                                             YWRS[ÿ{WaVUZaÿÿÿNWÿYWRS[
                                                           ÿ
         YWS][WaQSOSR`aÿÿÿÿÿÿQS]R[ÿQOU][ÿÿÿÿÿÿv[[Waa]c]U]ZÿQOU][ÿÿÿÿÿÿ]a[UR]`WSÿÿÿÿÿÿ{WZVS^ÿZOÿyY
                                               zO`WbRWÿÿÿÿÿÿ}O^ZR[Zÿpa
                                                           ÿ




88228317
292!"#$%6&#!'6())*(+"#,&)"(-8.7/+01&2235640+02&3313+&014!&503+0654!00&0!647 323
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 6 of 33 PageID #: 422




                            Exhibit B
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 7 of 33 PageID #: 423



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK



 BIOPLUS SPECIALTY PHARMACY                    )
 SERVICES, INC.,                               )
                                               )
                    Plaintiff,                 ) Civil Action No. 1:18-cv-03370-WFK-ST
                                               )
 v.                                            )
                                               ) JURY TRIAL DEMANDED
 BIO PLUS PHARMACY, INC. f/k/a                 )
 B.O.P. PHARMACY, INC.,                        )
                                               )
                    Defendant.                 )


                                 FIRST AMENDED COMPLAINT


        Plaintiff BioPlus Specialty Pharmacy Services, Inc. (“BioPlus”), for its First Amended

 Complaint against Defendant Bio Plus Pharmacy, Inc., f/k/a B.O.P. Pharmacy, Inc.,

 (“Defendant”), states as follows:

                                     I.     THE PARTIES

        1.      Plaintiff BioPlus is a corporation organized and existing under the laws of the

 State of Florida and having its principal place of business located at 376 Northlake Boulevard,

 Altamonte Springs, FL 32701.

        2.      Defendant Bio Plus Pharmacy, Inc. is a corporation organized and existing under

 the laws of the State of New York and having its principal place of business located at 135-02

 Roosevelt Avenue, Flushing, New York 11354. When this action commenced, Defendant's

 corporate name was B.O.P. Pharmacy, Inc.
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 8 of 33 PageID #: 424



                           II.          JURISDICTION AND VENUE

        3.      This is an action against Defendant for trademark infringement and false

 designation of origin under the Lanham Act, as amended, 15 U.S.C. § 1125.

        4.      This Court has subject matter jurisdiction over this action under 15 U.S.C. § 1121,

 as it involves federal trademark law under the Lanham Act; under 28 U.S.C. § 1338(a), as it is a

 civil action arising under an Act of Congress relating to trademarks; under 28 U.S.C. § 1338(b),

 as it involves unfair competition related to a claim under trademark laws; under 28 U.S.C. §

 1331 as it involves a federal question; and under 28 U.S.C. § 1332 as the action is between

 citizens of different states, and the amount in controversy in this action, exclusive of interest and

 costs, exceeds the sum of $75,000.00.

        5.      Defendant operates a pharmacy located at 135-02 Roosevelt Avenue, Flushing,

 New York 11354.

        6.      This Court has personal jurisdiction over Defendant under both general and

 specific jurisdiction, based upon Defendant’s transaction of business in New York.

        7.      Venue is proper in this District under 28 U.S.C. § 1391.

                                 III.     THE CONTROVERSY

 A.     BIOPLUS’ TRADEMARK RIGHTS

        8.      BioPlus is one of the largest privately owned specialty pharmacies in the United

 States, and has been providing medical services, including pharmacy services, continuously to

 customers nationwide since 1997.

        9.      For over twenty (20) years, BioPlus has been using the trademark / service mark

 BIOPLUS (the “BIOPLUS Mark”) to advertise and sell its pharmacy products and/or services.

 Since at least 2006, BioPlus has been using the BIOPLUS Mark to advertise and sell its

 pharmacy products and/or services through its website, located at www.bioplusrx.com.



                                                  2
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 9 of 33 PageID #: 425



           10.   Plaintiff’s service offerings rendered under the BIOPLUS Mark have included

 pharmacy services in the nature of filling and dispensing oral prescriptions to customers across

 the United States since at least January 2002.        In connection with such services, Plaintiff

 provides nationwide free overnight delivery of prescription medication for its customers/patients

 under the BIOPLUS Mark.

           11.   Since at least May 2000, Plaintiff has provided pharmacy services under the

 BIOPLUS Mark to customers, both patients and prescribers, located in New York State. Also

 since at least May 2000, Plaintiff has expended significant sums in advertising under the

 BIOPLUS Mark in connection with, and as a precursor to, providing such pharmacy services

 under the BIOPLUS Mark.

           12.   In connection with the pharmacy services provided by Plaintiff under the

 BIOPLUS Mark, Plaintiff offers an industry-leading 2-Hour Patient Acceptance Guarantee

 Program (the “Guarantee Program”). Through Plaintiff’s Guarantee Program, also offered under

 the BIOPLUS Mark, Plaintiff guarantees notification to customers (medical providers/patients)

 in less than two (2) hours whether the patient at issue can be qualified pending insurance

 verification or are not qualified and need to be sent to an alternate supplier.

           13.   BioPlus’ at least eighteen (18) years of continuous use of the BIOPLUS Mark in

 commerce to provide pharmacy services to consumers in the State of New York has engendered

 significant brand recognition to BioPlus in the BIOPLUS Mark within the State of New York.

           14.   Moreover, BioPlus’ more than two decades of continuous use of the BIOPLUS

 Mark in interstate commerce to provide pharmacy services to consumers across the United States

 has engendered significant brand recognition to BioPlus in the BIOPLUS Mark across the United

 States.




                                                   3
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 10 of 33 PageID #: 426



        15.     During this time, BioPlus has invested considerable resources to marketing its

 services under the BIOPLUS Mark, including advertising targeting the State of New York,

 which is featured prominently in its advertising and promotional materials for these services

 throughout the United States.

        16.     As a result of the foregoing, the BIOPLUS Mark is highly associated with

 BioPlus and BioPlus’ medical and pharmacy services, and is an asset of substantial value to

 BioPlus.

        17.     Due to BioPlus’ longtime, consistent and exclusive use and promotion of its

 medical and pharmacy services under the BIOPLUS Mark, the trade and purchasing public has

 come to know and recognize the BIOPLUS Mark as a designation identifying BioPlus as the

 source of medical services, including pharmacy services, provided under this mark.

 Accordingly, BioPlus’ BIOPLUS Mark has developed and represents valuable goodwill which

 rightfully belongs exclusively to BioPlus.

 B.     B.O.P.’S INFRINGING ACTIVITIES

        18.     Defendant operates a pharmacy alternatively under the name(s) Bio Plus

 Pharmacy, Bio Plus Pharmacy, Inc., and/or Bio Plus Pharmacy, Inc. and Surgical Supplies.

        19.     Defendant was incorporated in the State of New York in 2004, seven (7) years

 after BioPlus began offering medical services in interstate commerce under the BIOPLUS Mark

 and at least four (4) years after BioPlus began providing pharmacy services to customers, both

 patients and providers, located in the State of New York. Exhibit A attached hereto is a true and

 correct screen shot of the New York State Department of State database record for B.O.P

 Pharmacy, Inc.




                                                4
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 11 of 33 PageID #: 427



        20.    Plaintiff first became aware of Defendant’s existence in mid-2011 after

 Walgreens Health Initiatives mistakenly mailed a check for $28,774.80, meant for Plaintiff, to

 Defendant in or around February 2011. After the check was received and cashed by Defendant,

 Plaintiff, through counsel, advised Defendant of the BIOPLUS Mark and requested Defendant

 change its name and cease use of the BIOPLUS Mark or any mark confusingly similar thereto in

 connection with the offering or sale of medical or pharmacy services. As a result, on December

 19, 2011, Defendant filed documents with the New York State Department of State to change its

 legal name to B.O.P. Pharmacy, Inc. Moreover, Defendant’s counsel at the time advised that

 Defendant would remove all vestiges of its use of the trademark “Bio Plus” in addition to

 changing its corporate name.

        21.    Despite these assurances, and without knowledge by Plaintiff, Defendant

 continued and continues to operate under the name(s) Bio Plus Pharmacy, Bio Plus Pharmacy,

 Inc., and/or Bio Plus Pharmacy, Inc. and Surgical Supplies as of the filing date of this First

 Amended Complaint. Exhibit B attached hereto is a true and correct screen shot from the

 website of the New York State Office of the Professions indicating that Defendant’s registration

 with the New York State Pharmacy Board includes the trade name BIO PLUS PHARMACY.

 Exhibit C attached hereto is a true and correct screen shot from Google® Maps showing that, at

 least as of October 2014, Defendant operates a brick and mortar pharmacy located at 13502

 Roosevelt Avenue, Flushing, New York 11354 and advertising under the name Bio Plus

 Pharmacy, Inc. Exhibit D attached hereto is a photograph of a business card obtained from an

 individual presenting himself as a manager of the brick and mortar pharmacy located at 135-02

 Roosevelt Avenue, Flushing, New York 11354 and advertising Defendant’s pharmacy services

 under the name Bio Plus Pharmacy, Inc. and Surgical Supplies.




                                                5
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 12 of 33 PageID #: 428



         22.     Most troublingly, Defendant trades under the name Bio Plus Pharmacy Inc. or

 names confusingly similar thereto in electronic and/or mail order prescription databases.

 Electronic prescription databases are akin to an online Yellowpages™ for pharmacies, where

 healthcare providers look to locate a pharmacy from which to request prescription filling

 services.

         23.     Exhibit E is a true and correct copy of the record for Defendant from electronic

 prescription directory provider Caremark, showing that Defendant located at 135-02 Roosevelt

 Avenue, Flushing, New York 11354, holds itself out as Bio Plus Pharmacy Inc. to healthcare

 providers through the Caremark directory. Upon information and belief, Defendant also lists its

 business name as Bio Plus Pharmacy Inc. with the Arete Pharmacy Network, of which Defendant

 is a member, and with the National Council for Prescription Drug Program (“NCPDP”), which

 maintains a comprehensive online directory of pharmacies which healthcare providers (i.e.,

 Plaintiff’s and Defendant’s customers) also look to locate a pharmacy from which to request

 prescription filling services.

         24.     Also on information and belief, at all material times since 2011, Defendant has

 been registered with the New York Office of Professions as Bio Plus Pharmacy, Inc. and its

 National Provider Identification (“NPI”) has been registered in the name Bio Plus Pharmacy, Inc.

         25.     Actual consumer confusion has resulted from Defendant’s unlawful use of the

 name Bio Plus Pharmacy, Inc. to advertise and/or provide pharmacy services through at least the

 Caremark online directory.

         26.     In 2017, the owners of Plaintiff acquired Raina RX, LLC, d/b/a Route 300

 Pharmacy, which operates a brick-and-mortar retail pharmacy located at 1208 NY-300,

 Newburgh, NY 12553. This acquisition enabled Plaintiff to fill and dispense prescriptions to an




                                                 6
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 13 of 33 PageID #: 429



 even broader group of customers in New York State, namely, patients covered by New York

 Medicaid and Medicaid Advantage Plus.

        27.     Thereafter, on or about May 23, 2018, Plaintiff became aware that consumers of

 both Plaintiff’s and Defendant’s products, healthcare providers, had on at least three (3)

 occasions, as of that date, sent electronic prescription orders to Defendant that were intended for

 BioPlus. As of the date of this First Amended Complaint, Plaintiff has documented at least

 thirty-eight (38) instances of healthcare providers sending electronic prescription orders to

 Defendant that were intended for BioPlus. These instances continue to occur with regularity.

        28.     The likelihood of additional on-going confusion is high, and is heightened by the

 fact that in New York State, the state in which Defendant operates, prescriptions are required to

 be written electronically, so a prescriber would have a higher likelihood of encountering

 Defendant’s infringing uses of the name Bio Plus Pharmacy Inc. in the same electronic

 directories as BioPlus’ BIOPLUS Mark. Moreover, Defendant’s infringing name is listed in

 directories ahead of BioPlus alphabetically.

        29.     In addition to the potential and actual confusion caused by Defendant’s infringing

 uses of the name Bio Plus Pharmacy Inc., Defendant’s actions have caused damage to Plaintiff’s

 reputation in that Defendant’s infringement has prevented Plaintiff from fulfilling its advertised

 promises under its Guarantee Program. Specifically, when prescriptions intended for Plaintiff

 are misdirected to Defendant because of confusion caused by Defendant’s infringing use of the

 name Bio Plus Pharmacy Inc., Plaintiff has no notice of such prescription, or, even if notice is

 provided to Plaintiff by Defendant, Plaintiff is not able to act on a legal and authoritative version

 of such misdirected prescription immediately as needed to fulfill its advertised promises under

 the BIOPLUS Guarantee Program.




                                                  7
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 14 of 33 PageID #: 430



        30.     The name(s) under which Defendant continues to operate, i.e. Bio Plus Pharmacy,

 Bio Plus Pharmacy, Inc., and/or Bio Plus Pharmacy, Inc. and Surgical Supplies, are virtually

 identical to the BIOPLUS Mark owned by BioPlus.

        31.     Defendant continues to use the name(s) Bio Plus Pharmacy, Bio Plus Pharmacy,

 Inc., and/or Bio Plus Pharmacy, Inc. and Surgical Supplies in connection with the offering or

 sale of medical services, specifically pharmacy services, which are identical or highly similar to

 the services offered by Plaintiff, and which are advertised through the same channels of trade to

 the same class of purchasers as the medical and pharmacy services offered by BioPlus under the

 BIOPLUS Mark.

        32.     Defendant’s use of trademarks and/or trade names which are highly similar to the

 BIOPLUS Mark is causing ongoing confusion and is likely to cause continuing confusion as to

 the source of BioPlus’ services or to cause prescribers to be mistaken or deceived as to the

 origin, affiliation, connection, or association of Defendant with BioPlus, or as to BioPlus’

 sponsorship or approval of Defendant’s services.

        33.     Defendant has actual knowledge of the BIOPLUS Mark and Plaintiff's use of the

 BIOPLUS Mark in connection with the advertising or rendering of pharmaceutical services, as

 well as the confusion Defendant is causing. Moreover, Defendant changed its corporate name to

 "Bio Plus Pharmacy, Inc." after it was served with the original complaint in this action. On

 information and belief, Defendant’s willful infringing activities have wrongfully diverted

 substantial prescriptions and revenues from BioPlus.

        34.     Defendant’s willful and knowing infringing activities render this case

 “exceptional” within the meaning of 17 U.S.C.S. 1117(a).




                                                 8
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 15 of 33 PageID #: 431



                              IV.        CAUSES OF ACTION

                              COUNT I
         TRADEMARK INFRINGEMENT IN VIOLATION OF 15 U.S.C. § 1125(a)

        35.     BioPlus incorporates and realleges paragraphs 1-34 as if fully set forth herein and

 further alleges:

        36.     Defendant’s unauthorized use of the name(s) Bio Plus Pharmacy, Bio Plus

 Pharmacy, Inc., and/or Bio Plus Pharmacy, Inc. and Surgical Supplies in connection with the

 advertising or rendering of pharmacy services, which names are confusingly similar to BioPlus’

 BIOPLUS Mark, infringes on BioPlus’ trademark rights in violation of Section 43(a) of the

 Trademark Act of 1946, as amended, 15 U.S.C. § 1125.

        37.     Defendant’s infringing activities have caused and, unless enjoined by this Court,

 will continue to cause irreparable injury and other damage to BioPlus’ business, reputation, and

 goodwill in the BIOPLUS Mark, for which BioPlus has no adequate remedy at law.

                               COUNT II
       FALSE DESIGNATION OF ORIGIN IN VIOLATION OF 15 U.S.C. § 1125(a)

        38.     BioPlus incorporates and realleges paragraphs 1-34 as if fully set forth herein and

 further alleges:

        39.     Defendant’s unauthorized use of the name(s) Bio Plus Pharmacy, Bio Plus

 Pharmacy, Inc., and/or Bio Plus Pharmacy, Inc. and Surgical Supplies in connection with the

 advertising or rendering of pharmacy services, falsely designates the origin or association of

 Defendant’s products with BioPlus. Such use will inevitably cause consumer confusion or

 mistake and will deceive the consuming public into believing that there exists an affiliation,

 connection, or association between B.O.P. and BioPlus as to the origin, sponsorship, or approval




                                                 9
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 16 of 33 PageID #: 432



 of Defendant’s products. Such conduct constitutes false designation of origin in violation of

 Section 43(a) of the Trademark Act of 1946, as amended, 15 U.S.C. § 1125.

        40.     Defendant’s infringing activities have caused and, unless enjoined by this Court,

 will continue to cause irreparable injury and other damage to BioPlus’ business, reputation, and

 goodwill in the BIOPLUS Mark, for which BioPlus has no adequate remedy at law.


                              V.        PRAYER FOR RELIEF

        WHEREFORE, BioPlus requests a judgment as follows:

        1.      That Defendant, its officers, agents, servants, employees and attorneys, and those

 persons in active concert or participation with Defendant, be preliminary and permanently

 enjoined and restrained:

                a.     from using the BIOPLUS Mark, or any other designations
                       or trademarks likely to cause confusion with the BIOPLUS
                       Mark in connection with medical and/or pharmacy
                       services;

                b.     from otherwise infringing upon BioPlus’ rights in and to
                       the BIOPLUS Mark and from otherwise unfairly competing
                       with BioPlus in any manner whatsoever;

                c.     from using, reproducing, advertising or promoting any
                       slogan, mark or name that may be calculated to represent
                       that the products or services of Defendant or any other
                       person are sponsored by, authorized by, or in some way
                       associated with BioPlus; and

                d.     inducing, encouraging, aiding, abetting, or contributing to
                       any of the aforesaid acts.

        2.      That Defendant be directed to file with the Court and serve on BioPlus, no later

 than fifteen (15) days after the issuance of an injunction, a report in writing under oath setting

 forth in detail the manner and form in which Defendant has complied with the injunction.




                                                10
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 17 of 33 PageID #: 433



        3.      That Defendant be directed to instruct the National Council for Prescription Drug

 Program, Caremark®, SureScripts®, the Arete Pharmacy Network, and all other electronic

 prescription directories and/or pharmaceutical database management providers to immediately

 remove any name utilizing the terms “Bio”, or “Plus”, or any other name confusingly similar to

 the BIOPLUS Mark, from any directory and/or database entries associated with or otherwise

 affiliated with Defendant.

        4.      That Defendant be directed to change the name of its registration with the New

 York Office of Professionals and its NPI registration.

        5.      That Defendant be directed to provide to BioPlus a complete listing of all

 prescription orders, payments for services, or other communications or transmissions received by

 Defendant that include identifying information for BioPlus or that Defendant otherwise has

 reason to believe were inadvertently sent to Defendant but intended for BioPlus.

        6.      That Defendant be ordered to pull, cancel and/or retract all marketing, advertising

 or promotional materials and all documents whatsoever and of whatever nature or form relative

 to the name(s) Bio Plus Pharmacy, Bio Plus Pharmacy, Inc., and/or Bio Plus Pharmacy, Inc. and

 Surgical Supplies.

        7.      That Defendant be ordered to remove all signs, of whatever nature, form, or

 location, which contain the name(s) Bio Plus Pharmacy, Bio Plus Pharmacy, Inc., and/or Bio

 Plus Pharmacy, Inc. and Surgical Supplies including, but not limited to, the awning on the

 physical storefront located at 13502 Roosevelt Avenue, Flushing, New York 11354.

        8.      That the Court adjudge and decree that B.O.P’s infringing use of the BIOPLUS

 Mark is in violation of 15 U.S.C. § 1125.




                                                 11
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 18 of 33 PageID #: 434



        9.      That the Court adjudge and decree that a likelihood of confusion exists between

 the BIOPLUS Mark and Defendant’s use of the name(s) Bio Plus Pharmacy, Bio Plus Pharmacy,

 Inc., and/or Bio Plus Pharmacy, Inc. and Surgical Supplies.

        10.     That the Court require a full and complete accounting of all monies received by

 Defendant as a result of the wrongful conduct, together with an order transferring to BioPlus any

 amounts found to be due to Defendant as a result of the wrongful conduct.

        11.     That BioPlus be awarded Defendant’s profits or BioPlus’ damages from lost sales

 after an accounting, and that such award be increased as permitted, including being trebled as

 provided under 15 U.S.C. § 1117.

        12.     That BioPlus be awarded its costs and attorneys’ fees from Defendant, including

 as provided by 15 U.S.C. § 1117.

        13.     That the Court award pre- and post-judgment interest on all monies found to be

 due to BioPlus from Defendant, at the then prevailing or legal rate, whichever is greater, from

 the date said amounts or any part thereof became or become due.

        14.     That the Court require Defendant to notify its customers, dealers, clients, and

 associates of said Court Order.

        15.     That BioPlus be awarded such other and further relief as this Court may deem just

 and proper.

                                   VI.      JURY DEMAND

        BioPlus hereby demands a trial by jury for all issues so triable.




                                                 12
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 19 of 33 PageID #: 435



 Dated: October ____, 2018.            Respectfully submitted,

                                       /s/ Hal K. Litchford
                                       Hal K. Litchford, Esquire
                                       Admitted pro hac vice
                                       Baker, Donelson, Bearman, Caldwell &
                                       Berkowitz, PC
                                       200 South Orange Avenue, Suite 2900
                                       Orlando, FL 32801
                                       Phone: 407-422-6600
                                       Fax: 407-841-0325
                                       Email: hlitchford@bakerdonelson.com

                                       /s/ Jura Zibas_________________________
                                       Jura C. Zibas, Esquire
                                       150 E. 42nd Street
                                       New York, New York 10017
                                       Telephone: (212) 490-3000
                                       Facsimile: (212) 490-3038
                                       Email: Jura.Zibas@wilsonelser.com

                                       Attorneys for Plaintiff BioPlus Specialty
                                       Pharmacy Services, Inc.




                                       13
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 20 of 33 PageID #: 436




                            Exhibit C
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 21 of 33 PageID #: 437



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NEW YORK



 BIOPLUS SPECIALTY PHARMACY                        )
 SERVICES, INC.,                                   )
                                                   )
                        Plaintiff,                 ) Civil Action No. __________1:18-cv-03370-
                                                     WFK-ST
                                                   )
 v.                                                )
                                                   ) JURY TRIAL DEMANDED
 BIO PLUS PHARMACY, INC. f/k/a                     )
 B.O.P. PHARMACY, INC.,                            )
                                                   )
                        Defendant.                 )


                                     FIRST AMENDED COMPLAINT


          Plaintiff BioPlus Specialty Pharmacy Services, Inc. (“BioPlus”), for its First Amended

 Complaint against Defendant Bio Plus Pharmacy, Inc., f/k/a B.O.P. Pharmacy, Inc. (“B.O.P.,

 (“Defendant”), states as follows:

                                       I.      THE PARTIES

          1.        Plaintiff BioPlus is a corporation organized and existing under the laws of the

 State of Florida and having its principal place of business located at 376 Northlake Boulevard,

 Altamonte Springs, FL 32701.

          2.        Defendant B.O.PBio Plus Pharmacy, Inc. is a corporation organized and existing

 under the laws of the State of New York and having its principal place of business located at

 13502 135-02 Roosevelt Avenue, Flushing, New York 11354. When this action commenced,

 Defendant's corporate name was B.O.P. Pharmacy, Inc.




 4828-5654-2584v4


                                                   1
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 22 of 33 PageID #: 438



                              II.          JURISDICTION AND VENUE

          3.        This is an action against B.O.P. Defendant for trademark infringement and false

 designation of origin under the Lanham Act, as amended, 15 U.S.C. § 1125.

          4.        This Court has subject matter jurisdiction over this action under 15 U.S.C. § 1121,

 as it involves federal trademark law under the Lanham Act; under 28 U.S.C. § 1338(a), as it is a

 civil action arising under an Act of Congress relating to trademarks; under 28 U.S.C. § 1338(b),

 as it involves unfair competition related to a claim under trademark laws; under 28 U.S.C. §

 1331 as it involves a federal question; and under 28 U.S.C. § 1332 as the action is between

 citizens of a State and citizens or subjects of a foreign statedifferent states, and the amount in

 controversy in this action, exclusive of interest and costs, exceeds the sum of $75,000.00.

          5.        B.O.P. Defendant operates a pharmacy located at 13502 135-02 Roosevelt

 Avenue, Flushing, New York 11354.

          6.        This Court has personal jurisdiction over B.O.P. Defendant under both general

 and specific jurisdiction, based upon B.O.P.’s Defendant’s transaction of business in New York.

          7.        Venue is proper in this District under 28 U.S.C. § 1391.

                                    III.     THE CONTROVERSY

 A.       BIOPLUS’ TRADEMARK RIGHTS

          8.        BioPlus is one of the largest privately owned specialty pharmacies in the United

 States, and has been providing medical services, including pharmacy services, continuously to

 customers nationwide since 1997.

          BioPlus is the owner of U.S. Trademark Registration No. 2,329,227 (the “ ‘227

 Registration”) for 9. BIOPLUS (the “BIOPLUS Mark”) for “[m]edical services, namely,

 chronic disease management consisting of therapy, medication and treatment”.                The ‘227



                                                     2

 4828-5654-2584v4
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 23 of 33 PageID #: 439



 Registration was registered on March 14, 2000. A true and correct copy of the registration

 certificate for the BIOPLUS Mark is attached hereto as Exhibit A.

          10.       The ‘227 Registration is incontestable under Section 15 of the Lanham Act, 15

 U.S.C.A. §1065.         The ‘227 Registration is thus conclusive evidence of the validity and

 distinctiveness of the BIOPLUS Mark, of the registration of the BIOPLUS Mark, of BioPlus’

 ownership of the BIOPLUS Mark, and of BioPlus’ exclusive right to use the BIOPLUS Mark in

 commerce throughout the United States. 15 U.S.C.A. §1115.

          9.        11.For over twenty (20) years, BioPlus has been using the trademark / service

 mark BIOPLUS (the “BIOPLUS Mark”) to advertise and sell its pharmacy products and/or

 services. Since at least 2006, BioPlus has been using the BIOPLUS Mark to advertise and sell its

 pharmacy       products    and/or   services,   including    through   its   website,   located   at

 www.bioplusrx.com, since at least 2006..

          10.       Plaintiff’s service offerings rendered under the BIOPLUS Mark have included

 pharmacy services in the nature of filling and dispensing oral prescriptions to customers across

 the United States since at least January 2002.         In connection with such services, Plaintiff

 provides nationwide free overnight delivery of prescription medication for its customers/patients

 under the BIOPLUS Mark.

          11.       Since at least May 2000, Plaintiff has provided pharmacy services under the

 BIOPLUS Mark to customers, both patients and prescribers, located in New York State. Also

 since at least May 2000, Plaintiff has expended significant sums in advertising under the

 BIOPLUS Mark in connection with, and as a precursor to, providing such pharmacy services

 under the BIOPLUS Mark.




                                                    3

 4828-5654-2584v4
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 24 of 33 PageID #: 440



           12.      In connection with the pharmacy services provided by Plaintiff under the

 BIOPLUS Mark, Plaintiff offers an industry-leading 2-Hour Patient Acceptance Guarantee

 Program (the “Guarantee Program”). Through Plaintiff’s Guarantee Program, also offered under

 the BIOPLUS Mark, Plaintiff guarantees notification to customers (medical providers/patients)

 in less than two (2) hours whether the patient at issue can be qualified pending insurance

 verification or are not qualified and need to be sent to an alternate supplier.

           13.      BioPlus’ at least eighteen (18) years of continuous use of the BIOPLUS Mark in

 commerce to provide pharmacy services to consumers in the State of New York has engendered

 significant brand recognition to BioPlus in the BIOPLUS Mark within the State of New York.

           14.      12.Moreover, BioPlus’ more than two decades of continuous use of the BIOPLUS

 Mark in interstate commerce to provide pharmacy services to consumers across the United States

 has engendered significant brand recognition to BioPlus in the BIOPLUS Mark across the United

 States.

           15.      13.During this time, BioPlus has invested considerable resources to marketing its

 medical services under the BIOPLUS Mark, including advertising targeting the State of New

 York, which is featured prominently in its advertising and promotional materials for these

 services throughout the United States.

           16.      14.As a result of the foregoing, the BIOPLUS Mark is highly associated with

 BioPlus and BioPlus’ medical and pharmacy services, and is an asset of substantial value to

 BioPlus.

           17.      15.Due to BioPlus’ longtime, consistent and exclusive use and promotion of its

 medical and pharmacy services under the BIOPLUS Mark, the trade and purchasing public has

 come to know and recognize the BIOPLUS Mark as a designation identifying BioPlus as the



                                                    4

 4828-5654-2584v4
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 25 of 33 PageID #: 441



 source of medical services, including pharmacy services, provided under this mark.

 Accordingly, BioPlus’ BIOPLUS Mark has developed and represents valuable goodwill which

 rightfully belongs exclusively to BioPlus.

 B.       B.O.P.’S INFRINGING ACTIVITIES

          18.       16.B.O.P. Defendant operates a pharmacy alternatively under the name(s) Bio

 Plus Pharmacy, Bio Plus Pharmacy, Inc., and/or Bio Plus Pharmacy, Inc. and Surgical Supplies.

          19.       B.O.P. Defendant was incorporated in the State of New York in 2004, seventeen

 seven (177) years after BioPlus began offering medical services in interstate commerce under the

 BIOPLUS Mark and at least four (4) years after the ‘227 Registration was registered with the

 U.S. Trademark Office. Exhibit 17. B BioPlus began providing pharmacy services to

 customers, both patients and providers, located in the State of New York. Exhibit A attached

 hereto is a true and correct screen shot of the New York State Department of State database

 record for B.O.P Pharmacy, Inc.

          20.       Plaintiff first became aware of Defendant’s existence in mid-2011 after

 Walgreens Health Initiatives mistakenly mailed a check for $28,774.80, meant for Plaintiff, to

 Defendant in or around February 2011. After the check was received and cashed by Defendant,

 Plaintiff, through counsel, advised Defendant of the BIOPLUS Mark and requested Defendant

 change its name and cease use of the BIOPLUS Mark or any mark confusingly similar thereto in

 connection with the offering or sale of medical or pharmacy services. As a result, on December

 19, 2011, Defendant filed documents with the New York State Department of State to change its

 legal name to B.O.P. Pharmacy, Inc. Moreover, Defendant’s counsel at the time advised that

 Defendant would remove all vestiges of its use of the trademark “Bio Plus” in addition to

 changing its corporate name.



                                                  5

 4828-5654-2584v4
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 26 of 33 PageID #: 442



          21.       B.O.P. is operating Despite these assurances, and without knowledge by Plaintiff,

 Defendant continued and continues to operate under the name(s) Bio Plus Pharmacy, Bio Plus

 Pharmacy, Inc., and/or Bio Plus Pharmacy, Inc. and Surgical Supplies as of the filing date of this

 First Amended Complaint. Exhibit C B attached hereto is a true and correct screen shot from

 the website of the New York State Office of the Professions indicating that B.O.P.’s Defendant’s

 registration with the New York State Pharmacy Board includes the trade name BIO PLUS

 PHARMACY. Exhibit D C attached hereto is a true and correct screen shot from Google®

 Maps showing that, at least as of October 2014, 18. B.O.P. Defendant operates a brick and

 mortar pharmacy located at 13502 Roosevelt Avenue, Flushing, New York 11354 and

 advertising under the name Bio Plus Pharmacy, Inc.             Exhibit E D attached hereto is a

 photograph of a business card obtained from an individual presenting himself as a manager of

 the brick and mortar pharmacy located at 13502 135-02 Roosevelt Avenue, Flushing, New York

 11354 and advertising Defendant’s pharmacy services under the name Bio Plus Pharmacy, Inc.

 and Surgical Supplies.

          22.       19.Most troublingly, B.O.P. Defendant trades under the name Bio Plus Pharmacy

 Inc. or names confusingly similar thereto on at least one in electronic and/or mail order

 prescription databasedatabases. Electronic prescription databases, such as the one operated by

 Caremark®, are akin to an online Yellowpages™ for pharmacies, where healthcare providers

 and patients look to locate a pharmacy from which to request prescription filling services.

          23.       20.Exhibit F E is a true and correct copy of the record for B.O.P. Defendant from

 electronic prescription directory provider Caremark, showing that B.O.P., Defendant located at

 13502 135-02 Roosevelt Avenue, Flushing, New York 11354, holds itself out as Bio Plus

 Pharmacy Inc. to healthcare providers through the Caremark directory. Upon information and



                                                    6

 4828-5654-2584v4
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 27 of 33 PageID #: 443



 belief, B.O.P. Defendant also lists its business name as Bio Plus Pharmacy Inc. with the Arete

 Pharmacy Network, of which Defendant is a member, and with the National Council for

 Prescription Drug Program (“NCPDP”), which maintains a comprehensive online directory of

 pharmacies which healthcare providers (i.e., Plaintiff’s and Defendant’s customers) also look to

 to locate a pharmacy from which to request prescription filling services.

          24.       Also on information and belief, at all material times since 2011, Defendant has

 been registered with the New York Office of Professions as Bio Plus Pharmacy, Inc. and its

 National Provider Identification (“NPI”) has been registered in the name Bio Plus Pharmacy, Inc.

          25.       21.Actual consumer confusion has resulted from B.O.P.’s Defendant’s unlawful

 use of the name Bio Plus Pharmacy , Inc. to advertise and/or provide pharmacy services through

 at least the Caremark online directory. On or about May 23, 2018, Plaintiff became aware that

 the relevant consumers of both Plaintiff’s and Defendant’s products, healthcare providers, have

 on at least three (3) occasions inadvertently sent electronic prescription orders to B.O.P. that

 were intended for BioPlus.

          26.       In 2017, the owners of Plaintiff acquired Raina RX, LLC, d/b/a Route 300

 Pharmacy, which operates a brick-and-mortar retail pharmacy located at 1208 NY-300,

 Newburgh, NY 12553. This acquisition enabled Plaintiff to fill and dispense prescriptions to an

 even broader group of customers in New York State, namely, patients covered by New York

 Medicaid and Medicaid Advantage Plus.

          27.       Thereafter, on or about May 23, 2018, Plaintiff became aware that consumers of

 both Plaintiff’s and Defendant’s products, healthcare providers, had on at least three (3)

 occasions, as of that date, sent electronic prescription orders to Defendant that were intended for

 BioPlus. As of the date of this First Amended Complaint, Plaintiff has documented at least



                                                   7

 4828-5654-2584v4
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 28 of 33 PageID #: 444



 thirty-eight (38) instances of healthcare providers sending electronic prescription orders to

 Defendant that were intended for BioPlus. These instances continue to occur with regularity.

          28.       22.The likelihood of additional on-going confusion is high, and is heightened by

 the fact that in New York State, the state in which Defendant operates, prescriptions are required

 to be written electronically, so a prescribing consumer prescriber would have a higher likelihood

 of encountering Defendant’s infringing uses of the name Bio Plus Pharmacy Inc. alongside

 BioPlus’ BIOPLUS Mark in the same electronic directories as BioPlus’ BIOPLUS Mark.

 Moreover, Defendant’s infringing name is listed in directories ahead of BioPlus alphabetically.

          29.       In addition to the potential and actual confusion caused by Defendant’s infringing

 uses of the name Bio Plus Pharmacy Inc., Defendant’s actions have caused damage to Plaintiff’s

 reputation in that Defendant’s infringement has prevented Plaintiff from fulfilling its advertised

 promises under its Guarantee Program. Specifically, when prescriptions intended for Plaintiff

 are misdirected to Defendant because of confusion caused by Defendant’s infringing use of the

 name Bio Plus Pharmacy Inc., Plaintiff has no notice of such prescription, or, even if notice is

 provided to Plaintiff by Defendant, Plaintiff is not able to act on a legal and authoritative version

 of such misdirected prescription immediately as needed to fulfill its advertised promises under

 the BIOPLUS Guarantee Program.

          30.       23.The name(s) under which B.O.P. Defendant continues to operate, i.e. Bio Plus

 Pharmacy, Bio Plus Pharmacy, Inc., and/or Bio Plus Pharmacy, Inc. and Surgical Supplies, are

 virtually identical to the BIOPLUS Mark owned by BioPlus.

          31.       24.B.O.P. Defendant continues to use the name(s) Bio Plus Pharmacy, Bio Plus

 Pharmacy, Inc., and/or Bio Plus Pharmacy, Inc. and Surgical Supplies in connection with the

 offering or sale of medical services, specifically pharmacy services, which are identical or highly



                                                    8

 4828-5654-2584v4
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 29 of 33 PageID #: 445



 similar to the services offered by Plaintiff, and which are advertised through the same channels

 of trade to the same class of purchasers as the medical and pharmacy services offered by BioPlus

 under the BIOPLUS Mark.

          32.       B.O.P.’s Defendant’s use of trademarks and/or trade names which are highly

 similar to the BIOPLUS Mark is causing ongoing confusion and is likely to cause consumer

 continuing confusion as to the source of BioPlus’ services or to cause consumers prescribers to

 be mistaken or deceived as to the origin, affiliation, connection, or association of B.O.P.

 Defendant with BioPlus, or as to BioPlus’ sponsorship or approval of 25. B.O.P.’s Defendant’s

 services.

          33.       26.B.O.P.   Defendant    has   actual   knowledge     of   BioPlus’   registration,

 incontestability and prior use of its the BIOPLUS Mark and Plaintiff's use of the BIOPLUS Mark

 in connection with the advertising or rendering of pharmaceutical services, as well as the

 confusion Defendant is causing. Moreover, Defendant changed its corporate name to "Bio Plus

 Pharmacy, Inc." after it was served with the original complaint in this action. On information and

 belief, 27.Defendant’s willful infringing activities have wrongfully diverted substantial

 prescriptions and revenues from BioPlus.

          34.       28.Defendant’s willful and knowing infringing activities render this case

 “exceptional” within the meaning of 17 U.S.C.S. 1117(a).

                                  IV.        CAUSES OF ACTION

                                COUNT I
           TRADEMARK INFRINGEMENT IN VIOLATION OF 15 U.S.C. § 1125(a)

          35.       BioPlus incorporates and realleges paragraphs 1-34 as if fully set forth herein and

 further alleges:




                                                     9

 4828-5654-2584v4
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 30 of 33 PageID #: 446



          36.       29.B.O.P.’s Defendant’s unauthorized use of the name(s) Bio Plus Pharmacy, Bio

 Plus Pharmacy, Inc., and/or Bio Plus Pharmacy, Inc. and Surgical Supplies in connection with

 the advertising or rendering of pharmacy services, which names are confusingly similar to

 BioPlus’ BIOPLUS Mark, infringes on BioPlus’ trademark rights in violation of Section 43(a) of

 the Trademark Act of 1946, as amended, 15 U.S.C. § 1125.

          37.       30.B.O.P.’s Defendant’s infringing activities have caused and, unless enjoined by

 this Court, will continue to cause irreparable injury and other damage to BioPlus’ business,

 reputation, and goodwill in the BIOPLUS Mark, for which BioPlus has no adequate remedy at

 law.

                                 COUNT II
         FALSE DESIGNATION OF ORIGIN IN VIOLATION OF 15 U.S.C. § 1125(a)

          38.       31.BioPlus incorporates and realleges paragraphs 1-28 1-34 as if fully set forth

 herein and further alleges:

          39.       B.O.P.’s Defendant’s unauthorized use of the name(s) Bio Plus Pharmacy, Bio

 Plus Pharmacy, Inc., and/or Bio Plus Pharmacy, Inc. and Surgical Supplies in connection with

 the advertising or rendering of pharmacy services, falsely designates the origin or association of

 B.O.P.’s Defendant’s products with BioPlus. Such use will inevitably cause consumer confusion

 or mistake and will deceive the consuming public into believing that there exists an affiliation,

 connection, or association between B.O.P. and BioPlus as to the origin, sponsorship, or approval

 of 32. B.O.P.’s Defendant’s products. Such conduct constitutes false designation of origin in

 violation of Section 43(a) of the Trademark Act of 1946, as amended, 15 U.S.C. § 1125.

          40.       33.B.O.P.’s Defendant’s infringing activities have caused and, unless enjoined by

 this Court, will continue to cause irreparable injury and other damage to BioPlus’ business,




                                                   10

 4828-5654-2584v4
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 31 of 33 PageID #: 447



 reputation, and goodwill in the BIOPLUS Mark, for which BioPlus has no adequate remedy at

 law.


                                  V.        PRAYER FOR RELIEF

          WHEREFORE, BioPlus requests a judgment as follows:

          1.        That B.O.P.Defendant, its officers, agents, servants, employees and attorneys, and

 those persons in active concert or participation with B.O.P.Defendant, be preliminary and

 permanently enjoined and restrained:

                    a.     from using the BIOPLUS Mark, or any other designations
                           or trademarks likely to cause confusion with the BIOPLUS
                           Mark in connection with medical and/or pharmacy
                           services;

                    b.     from otherwise infringing upon BioPlus’ rights in and to
                           the BIOPLUS Mark and from otherwise unfairly competing
                           with BioPlus in any manner whatsoever;

                    c.     from using, reproducing, advertising or promoting any
                           slogan, mark or name that may be calculated to represent
                           that the products or services of B.O.P. Defendant or any
                           other person are sponsored by, authorized by, or in some
                           way associated with BioPlus; and

                    d.     inducing, encouraging, aiding, abetting, or contributing to
                           any of the aforesaid acts.

          2.        That B.O.P. Defendant be directed to file with the Court and serve on BioPlus, no

 later than fifteen (15) days after the issuance of an injunction, a report in writing under oath

 setting forth in detail the manner and form in which B.O.P. Defendant has complied with the

 injunction.

          3.        That B.O.P. Defendant be directed to instruct the National Council for

 Prescription Drug Program, Caremark®, SureScripts®, the Arete Pharmacy Network, and all

 other electronic prescription directories and/or pharmaceutical database management providers

                                                    11

 4828-5654-2584v4
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 32 of 33 PageID #: 448



 to immediately remove any name utilizing the terms “Bio”, or “Plus”, or any other name

 confusingly similar to the BIOPLUS Mark, from any directory and/or database entries associated

 with or otherwise affiliated with B.O.PDefendant.

          4.        That Defendant be directed to change the name of its registration with the New

 York Office of Professionals and its NPI registration.

          5.        4.That B.O.P. That Defendant be directed to provide to BioPlus a complete listing

 of all prescription orders, payments for services, or other communications or transmissions

 received by B.O.P. Defendant that include identifying information for BioPlus or that B.O.P.

 Defendant otherwise has reason to believe were inadvertently sent to B.O.P. Defendant but

 intended for BioPlus.

          6.        5.That B.O.P. Defendant be ordered to pull, cancel and/or retract all marketing,

 advertising or promotional materials and all documents whatsoever and of whatever nature or

 form relative to the name(s) Bio Plus Pharmacy, Bio Plus Pharmacy, Inc., and/or Bio Plus

 Pharmacy, Inc. and Surgical Supplies.

          7.        6.That B.O.P. Defendant be ordered to remove all signs, of whatever nature, form,

 or location, which contain the name(s) Bio Plus Pharmacy, Bio Plus Pharmacy, Inc., and/or Bio

 Plus Pharmacy, Inc. and Surgical Supplies including, but not limited to, the awning on the

 physical storefront located at 13502 Roosevelt Avenue, Flushing, New York 11354.

          8.        7.That the Court adjudge and decree that B.O.P’s infringing use of the BIOPLUS

 Mark is in violation of 15 U.S.C. § 1125.

          9.        8.That the Court adjudge and decree that a likelihood of confusion exists between

 the BIOPLUS Mark and B.O.P.’s Defendant’s use of the name(s) Bio Plus Pharmacy, Bio Plus

 Pharmacy, Inc., and/or Bio Plus Pharmacy, Inc. and Surgical Supplies.



                                                   12

 4828-5654-2584v4
Case 1:18-cv-03370-WFK-ST Document 30 Filed 10/26/18 Page 33 of 33 PageID #: 449



          10.       9.That the Court require a full and complete accounting of all monies received by

 B.O.P. Defendant as a result of the wrongful conduct, together with an order transferring to

 BioPlus any amounts found to be due to B.O.P. Defendant as a result of the wrongful conduct.

          11.       10.That BioPlus be awarded B.O.P.’s Defendant’s profits or BioPlus’ damages

 from lost sales after an accounting, and that such award be increased as permitted, including

 being trebled as provided under 15 U.S.C. § 1117.

          12.       11.That BioPlus be awarded its costs and attorneys’ fees from B.O.P.Defendant,

 including as provided by 15 U.S.C. § 1117.

          13.       12.That the Court award pre- and post-judgment interest on all monies found to be

 due to BioPlus from B.O.P.Defendant, at the then prevailing or legal rate, whichever is greater,

 from the date said amounts or any part thereof became or become due.

          14.       13.That the Court require B.O.P. Defendant to notify its customers, dealers,

 clients, and associates of said Court Order.

          15.       14.That BioPlus be awarded such other and further relief as this Court may deem

 just and proper.

                                     VI.        JURY DEMAND

          BioPlus hereby demands a trial by jury for all issues so triable.




                                                   13

 4828-5654-2584v4
